DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 06/24/2021.  Claims 1-4 and 6-21 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S. 2010/0282184 A1) in view of Scarborough et al. (U.S. 2016/0049061 A1).

Claim 1, Larson teaches:
A system for determining whether an unattended animal is left in an enclosed space (Larson, Paragraph [0026], The pet is located in a confined space, which includes the interior of a vehicle (see Larson, Paragraph [0028]).), the system comprising: 
a sensor provided within the enclosed space (Larson, Fig. 1: 20, 22, The sensors 20 and 22 are in animal module 12, which is secured to the pet via securing means 18 (see Larson, Paragraph [0025]), wherein the pet is located in the confined space (see Larson, Paragraph [0028]).), the sensor configured to: 
generate temperature data and humidity data associated with an interior of the enclosed space (Larson, Paragraph [0031]), and 
generate physiological data associated with the unattended animal (Larson, Paragraph [0033], The physiological data includes sounds, i.e. animal sounds.); 
a memory storing machine-readable instructions (Larson, Paragraph [0034], The commands and computational codes are equivalent to machine-readable instructions.); and 
a control system (Larson, Fig. 1: 24) including one or more processors (Larson, Paragraph [0030]) configured to execute the machine- readable instructions (Larson, Paragraph [0034], The system may additionally be programmable by the user (see Larson, Paragraph [0036]) or be pre-programmed via factory settings (see Larson, Paragraph [0037]).) to: 
determine, based on the temperature data and the humidity data indicating a decrease in humidity or a rate of change of humidity, whether the interior of the enclosed space is unsafe for the unattended animal (Larson, Paragraphs [0039-0040], As the value of humidity and temperature (e.g. humidex) changes, the user is able to monitor the conditions experienced by the pet.  It would have been obvious to one of ordinary skill in the art for the humidity readings to include increases, decreases, and no change in humidity.  Thus, the user can determine if the pet is experiencing a humidex that exceeds a pre-programmed or user defined humidex parameter for determining whether the interior of ), wherein the decrease in humidity or the rate of change of humidity indicates that the unattended animal may be present in the interior of the enclosed space (Larson, Paragraph [0040], The system 10 generates a humidity and/or index (humidex) value indicative of what the user’s pet is experiencing, and therefore any decrease in humidity and subsequent communication to the user’s mobile station 14 would indicate that the user’s pet is experiencing a decrease in humidity while in the enclosed space, i.e. a vehicle.), 
determine, based on the physiological data, whether the unattended animal is within the interior of the enclosed space (Larson, Paragraph [0033], The user may determine whether the pet is present based on a detected animal sound, e.g. barking.). 
Larson does not specifically teach:
Based on the interior of the enclosed space being unsafe for the unattended animal, start a countdown timer when the physiological data indicates a presence of the unattended animal within the interior of the enclosed space.
Scarborough teaches:
Based on the interior of the enclosed space being unsafe for the unattended animal (Scarborough, Paragraph [0064], An example of an unsafe condition is a condition where the child or mammal is in or is potentially in an extreme temperature emergency.), start a countdown timer when the physiological data indicates a presence of the unattended animal within the interior of the enclosed space (Scarborough, Paragraph [0064], The countdown timer is started if the child or mammal is detected to be present, e.g. weight sensor, and may be expedited based on the sensed temperature and weight.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Larson by integrating the teaching of a countdown timer, as taught by Scarborough.


Claim 2, Larson in view of Scarborough further teaches:
The physiological data includes motion data, sound data, or a combination thereof, the motion data and the sound data associated with the unattended animal (Larson, Paragraph [0033], The physiological data includes sounds, i.e. animal sounds.).

Claim 6, Larson in view of Scarborough further teaches:
The determine whether the interior of the enclosed space is unsafe for the unattended animal includes: 
determining, based on the humidity data, whether humidity inside the interior is below a humidity threshold (Larson, Paragraph [0031], The user may set a relative humidity level to which the measured humidity is compared.); and 
determining that the interior of the enclosed space is unsafe based on the humidity inside the interior being below the humidity threshold (Larson, Paragraph [0035], The user can input humidity levels at which the system will activate to send relevant data and warnings, and the levels may be based on the user’s animal health care practitioner.  It would have been obvious to one of ordinary skill in the art to try to set an upper humidity level, based on preferences of the user and/or the user’s animal health care practitioner, and for the system in Larson in view of Scarborough to be capable of setting an upper limit.).

Claim 9, Larson in view of Scarborough further teaches:
The sensor includes one or more microphones, one or more Global Positioning System (GPS) receivers, one or more infrared cameras, one or more speakers, one or more radar sensors, one or more clocks, one or more lux meters, or any combination thereof (Larson, Paragraph [0033], One example of a sound sensor includes a microphone.).

Claim 13, Larson in view of Scarborough further teaches:
The countdown timer is a one-minute timer (Scarborough, Paragraph [0064], The timer can be set to 120 seconds or less, wherein one-minute is within the scope of the 120 seconds or less.).

Claim 14, Larson in view of Scarborough further teaches:
The determine whether the interior of the enclosed space is unsafe for the unattended animal includes: 
determining, based on the temperature data, whether temperature inside the interior is above a temperature threshold (Larson, Paragraph [0035], The temperature threshold includes a heat index or temperature level.); and 
determining that the interior of the enclosed space is unsafe based on the temperature inside the interior being above the temperature threshold (Larson, Paragraph [0035], The sent relevant data and warnings occur when a temperature exceeds the temperature level and/or heat index.  Therefore, the temperature may be above or below the temperature threshold/level.).

Claim 15, Larson in view of Scarborough further teaches:
The determine whether the interior of the enclosed space is unsafe for the unattended animal includes: 
determining, based on the temperature data, whether heat index inside the interior is below a temperature threshold (Larson, Paragraph [0035], The system determines a heat index threshold, which is functionally equivalent to a temperature threshold for the heat index.); and 
determining that the interior of the enclosed space is unsafe based on the heat index inside the interior being below the temperature threshold (Larson, Paragraph [0035], The user can input heat index levels at which the system will activate to send relevant data and warnings, and the levels may be based on the user’s animal health care practitioner.  It would have been obvious to one of ordinary skill in the art to try to set an upper heat index level, based on preferences of the user and/or the user’s animal health care practitioner, and for the system in Larson in view of Scarborough to be capable of setting an upper limit.).

Claim 20, Larson teaches:
A method for determining whether an unattended animal is left in an enclosed space (Larson, Paragraph [0026], The pet is located in a confined space, which includes the interior of a vehicle (see Larson, Paragraph [0028]).), the method comprising: 
generating temperature data and humidity data associated with an interior of the enclosed space (Larson, Paragraph [0031]); 
generating physiological data associated with the unattended animal (Larson, Paragraph [0033], The physiological data includes sounds, i.e. animal sounds.); 
determining, based on the temperature data and the humidity data, whether the interior of the enclosed space is unsafe for the unattended animal (Larson, Paragraphs [0039-0040], As the value of humidity and temperature (e.g. humidex) changes, the user is able to monitor the conditions experienced by the pet.  It would have been obvious to one of ordinary skill in the art for the humidity readings to include increases, decreases, and no change in humidity.  Thus, the user can determine if the ), wherein a decrease in humidity or a rate of decrease in humidity indicates that the unattended animal may be present in the interior of the enclosed space (Larson, Paragraph [0040], The system 10 generates a humidity and/or index (humidex) value indicative of what the user’s pet is experiencing, and therefore any decrease in humidity and subsequent communication to the user’s mobile station 14 would indicate that the user’s pet is experiencing a decrease in humidity while in the enclosed space, i.e. a vehicle.); 
determining, based on the physiological data, whether the unattended animal is within the interior of the enclosed space (Larson, Paragraph [0033], The user may determine whether the pet is present based on a detected animal sound, e.g. barking.).
Larson does not specifically teach:
Based on the interior of the enclosed space being unsafe for the unattended animal, starting a countdown timer when the physiological data indicates a presence of the unattended animal within the interior of the enclosed space.
Scarborough teaches:
Based on the interior of the enclosed space being unsafe for the unattended animal (Scarborough, Paragraph [0064], An example of an unsafe condition is a condition where the child or mammal is in or is potentially in an extreme temperature emergency.), starting a countdown timer when the physiological data indicates a presence of the unattended animal within the interior of the enclosed space (Scarborough, Paragraph [0064], The countdown timer is started if the child or mammal is detected to be present, e.g. weight sensor, and may be expedited based on the sensed temperature and weight.).

The motivation would be protect the child and/or mammal from an emergency while simultaneously allowing the driver to conduct basis day to day operations, e.g. retrieving a child during a normal commute (see Scarborough, Paragraph [0064]).

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S. 2010/0282184 A1) in view of Scarborough et al. (U.S. 2016/0049061 A1), in view of Goldfain (U.S. 2016/0165852 A1).

Claim 3, Larson in view of Scarborough teaches:
Start the countdown timer based on the unattended animal being stressed (Scarborough, Paragraph [0064], It would have been obvious to one of ordinary skill in the art for a child or animal to be stressed when exposed to extreme conditions, e.g. high temperatures.).
Larson in view of Scarborough does not specifically teach:
The control system is further configured to execute the machine-readable instructions to analyze the sound data to determine an attack, decay, sustain, and release (ADSR) profile and start the countdown timer based on the ADSR profile indicating that the unattended animal is stressed.
Goldfain teaches:
The control system is further configured to execute the machine-readable instructions to analyze the sound data to determine that the unattended animal is stressed (Goldfain, Paragraph [0125], The system can analyze continued barking of the animal to determine potential stress indicators.  As another example, the system in Goldfain can additionally determine if a sound generated by an ).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Larson in view of Scarborough by integrating the teaching of interpreting sounds of an animal, as taught by Goldfain.
The motivation would be to accurately monitor and diagnose health conditions of a pet (see Goldfain, Paragraphs [0005-0006]). 

Claim 4, Larson in view of Scarborough teaches:
A network interface configured to send the temperature data, the humidity data, the physiological data, or any combination thereof, to a remote device when the countdown timer is started (Scarborough, Paragraph [0064], A text may be sent by the alarm system if the detected temperature is high and the countdown timer has elapsed.).
Larson in view of Scarborough does not specifically teach:
A network interface configured to send the temperature data, the humidity data, the physiological data, or any combination thereof, to a remote server.
Goldfain teaches:
A data management server for analysis (Goldfain, Paragraphs [0008] and [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Larson in view of Scarborough by integrating the teachings of a server as taught by Goldfain.


Claim 5, Larson in view of Scarborough, in view of Goldfain further teaches:
The network interface supports General Packet Radio Service (GPRS) (Goldfain, Paragraph [0046]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S. 2010/0282184 A1) in view of Scarborough et al. (U.S. 2016/0049061 A1), in view of Ricci (U.S. 2014/0306833 A1).

Claim 7, Larson in view of Scarborough does not specifically teach:
The sensor is further configured to: 
generate light data, the light data including luminous flux inside or outside of the enclosed space, wherein the countdown timer is further started based on the luminous flux.
Ricci teaches:
Generate light data, the light data including luminous flux inside or outside of the enclosed space (Ricci, Paragraph [0320], The light/photo sensors 736 can detect an amount of light, i.e. a luminous flux, inside of the vehicle.), and detecting a high temperature situation based on the luminous flux (Ricci, Paragraph [0749], Based on the detection of an occupant or animal in the vehicle and the amount of light from light sensors, i.e. luminous flux, the system determines that a high temperature situation may occur.).

The motivation would be to prevent a high temperature situation for an occupant or animal stuck in an unattended vehicle (see Ricci, Paragraph [0749]).
As per the limitation of wherein the countdown timer is further started based on the luminous flux, in the combination of Larson in view of Scarborough, in view of Ricci, the countdown timer is activated in response to temperature readings that may be indicative of an unsafe temperature, in addition to other sensor readings (see Scarborough, Paragraph [0064]).  Thus, in the combination of Larson in view of Scarborough, in view of Ricci, in response to a detected temperature being potentially unsafe and the amount of light measured by the light sensor(s) (see Ricci, Paragraph [0749]), a countdown timer is started and/or accelerated (see Scarborough, Paragraph [0064]).

Claim 8, Larson in view of Scarborough, in view of Ricci further teaches:
The countdown timer is further started based on the time of day (Scarborough, Paragraph [0064], The timer is started based on the user performing a normal commute, i.e. the time of commute, which occurs at some point in the day/night.).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S. 2010/0282184 A1) in view of Scarborough et al. (U.S. 2016/0049061 A1), in view of Appelt et al. (U.S. 2004/0004547 A1).

Claim 10, Larson in view of Scarborough does not specifically teach:
The control system is further configured to execute the machine-readable instructions to: 
increasing a data sampling rate for the sensor from a first sampling rate to a second sampling rate, the first sampling rate being below the second sampling rate based on the countdown timer being started.
Appelt teaches:
Increasing a data sampling rate for the sensor from a first sampling rate to a second sampling rate, the first sampling rate being below the second sampling rate (Appelt, Paragraph [0079], The system increases the sample rate of the temperature sensor.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Larson in view of Scarborough, by integrating the teaching of an increased sampling rate as taught by Appelt.
The motivation would be to monitor temperature conditions while conserving energy of a power source (see Appelt, Paragraph [0079]).
As per the limitation of based on the countdown timer being started, the countdown timer is activated in response to temperature readings that may be indicative of an unsafe temperature, in addition to other sensor readings (see Scarborough, Paragraph [0064]).  Thus, in the combination of Larson in view of Scarborough, in view of Appelt, in response to a detected temperature being potentially unsafe, a countdown timer is started and/or accelerated (see Scarborough, Paragraph [0064]), and the sampling rate is increased (see Appelt, Paragraph [0079]).

Claim 11, Larson in view of Scarborough, in view of Appelt further teaches:
The one or more processors are further configured to execute the machine-readable instructions to verify that the unattended animal is within the interior of the enclosed space (Larson, Paragraph [0033], One method of determining the presence of the animal is by using sound sensor.) and that the interior of the enclosed space is unsafe for the unattended animal using the temperature data and the physiological data generated by the sensor (Larson, Paragraphs [0033-0034]) using the second sampling rate (Appelt, Paragraph [0079], In the combination of Larson in view of Scarborough, in view of Appelt, when a possible dangerous situation occurs, e.g. high temperature is sensed, the combination increases the sampling rate.).

Claim 12, Larson in view of Scarborough, in view of Appelt further teaches:
The one or more processors are further configured to execute the machine-readable instructions to cause a message to be sent to a caregiver of the unattended animal based on verifying that the unattended animal is within the interior of the enclosed space (Larson, Paragraph [0040], A notification reflecting the temperature and/or humidity experienced by the user’s pet may be sent to the user’s mobile station.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S. 2010/0282184 A1) in view of Scarborough et al. (U.S. 2016/0049061 A1), in view of Tjahjono (U.S. 2016/0200169 A1).

Claim 17, Larson in view of Scarborough does not specifically teach:
The determine whether the interior of the enclosed space is unsafe for the unattended animal includes: 
determining, based on the humidity data, whether a rate of change of humidity inside the interior is above a humidity rate threshold; and 
determining that the interior of the enclosed space is unsafe based on the rate of change of humidity inside the interior being above the humidity rate threshold.
Tjahjono teaches:
Determining, based on the humidity data, whether a rate of change of humidity inside the interior is above a humidity rate threshold (Tjahjono, Paragraph [0044], The humidity rate-of-change is compared to one percent per three minutes, which is the humidity rate-of-change threshold.); and 
determining that the interior of the enclosed space is unsafe based on the rate of change of humidity inside the interior being above the humidity rate threshold (Tjahjono, Paragraph [0044], The system determines that the cabin is potentially hazardous when the humidity exceeds the humidity maximum and the humidity rate-of-change exceeds one percent per three minutes.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Larson in view of Scarborough, by integrating the teaching of a humidity rate-of-change as taught by Tjahjono.
The motivation would be to identify a potentially hazardous environment inside of a cabin (see Tjahjono, Paragraph [0044]).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (U.S. 2010/0282184 A1) in view of Moeller et al. (U.S. 2021/0039591 A1), in view of Tjahjono (U.S. 2016/0200169 A1).

Claim 18, Larson teaches:
A system for calibrating one or more electronic devices for determining whether unattended animals are in enclosed spaces (Larson, Paragraph [0026], The pet is located in a confined space, which includes the interior of a vehicle (see Larson, Paragraph [0028]).), the system comprising a processor (Larson, Paragraph [0030]) and a non- transitory computer readable medium storing machine readable instructions when execute facilitate (Larson, Paragraph [0034], The system may additionally be ) performing the steps of: 
receiving temperature data and humidity data from the one or more electronic devices (Larson, Paragraph [0031]), determining whether a respective one of the unattended animals is in a respective one of the enclosed spaces (Larson, Paragraph [0033], The user may determine whether the pet is present based on a detected animal sound, e.g. barking.), the temperature data and the humidity data associated with interiors of each of the enclosed spaces (Larson, Paragraph [0031]); 
analyze the temperature data and the humidity data to determine a temperature threshold and a humidity threshold (Larson, Paragraphs [0039-0040], As the value of humidity and temperature (e.g. humidex) changes, the user is able to monitor the conditions experienced by the pet.  It would have been obvious to one of ordinary skill in the art for the humidity readings to include increases, decreases, and no change in humidity.  Thus, the user can determine if the pet is experiencing a humidex that exceeds a pre-programmed or user defined humidex parameter for determining whether the interior of the confined space is unsafe (see Larson, Paragraphs [0036-0037]).), the temperature threshold and the humidity threshold being thresholds for a respective one of the one or more electronic devices to generate an alert when the respective one of the unattended animals is in the respective one of the enclosed spaces (Larson, Paragraph [0039-0040], The temperature and/or humidity sensors determine whether the respective temperature and/or humidity exceed a threshold or limit.  If the measured value(s) exceed the threshold or limit, at least one alert is generated.).
Larson does not specifically teach:
Each of the one or more electronic devices for determining whether a respective one of the unattended animals is in a respective one of the enclosed spaces;
training a machine learning algorithm to analyze the temperature data and the humidity data to determine a temperature threshold and a humidity rate threshold, the machine learning algorithm being configured to recognize that a decrease in humidity or the rate of decrease in humidity inside each of the enclosed spaces is an indication that the unattended animal may be present therein, the humidity rate threshold being a threshold for a respective one of the one or more electronic devices to generate an alert; and
sending the temperature threshold and the humidity rate threshold to the one or more electronic devices. 
Moeller teaches:
Training a machine learning algorithm to analyze data (Moeller, Paragraph [0303]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system on Larson by integrating the teaching of a machine learning algorithm as taught by Moeller.
The motivation would be to limit the amount of false positives by utilizing an automated system for analyzing sensor data (see Moeller, Paragraph [0003]).
As per the limitation of a decrease in humidity or the rate of decrease in humidity inside each of the enclosed spaces is an indication that the unattended animal may be present, Larson teaches that the system 10 generates a humidity and/or index (humidex) value indicative of what the user’s pet is experiencing, and therefore any decrease in humidity and subsequent communication to the user’s mobile station 14 would indicate that the user’s pet is experiencing a decrease in humidity while in the enclosed space, i.e. a vehicle (see Larson, Paragraph [0040]).
Larson in view of Moeller does not specifically teach:
Each of the one or more electronic devices for determining whether a respective one of the unattended animals is in a respective one of the enclosed spaces;
a humidity rate threshold; and
sending the temperature threshold and the humidity rate threshold to the one or more electronic devices. 
Tjahjono teaches:
Determining, based on the humidity data, whether a rate of change of humidity inside the interior is above a humidity rate threshold (Tjahjono, Paragraph [0044], The humidity rate-of-change is compared to one percent per three minutes, which is the humidity rate-of-change threshold.); and 
determining that the interior of the enclosed space is unsafe based on the rate of change of humidity inside the interior being above the humidity rate threshold (Tjahjono, Paragraph [0044], The system determines that the cabin is potentially hazardous when the humidity exceeds the humidity maximum and the humidity rate-of-change exceeds one percent per three minutes.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Larson in view of Scarborough, by integrating the teaching of a humidity rate-of-change as taught by Tjahjono.
The motivation would be to identify a potentially hazardous environment inside of a cabin (see Tjahjono, Paragraph [0044]).
As per the limitation of each of the one or more electronic devices for determining whether a respective one of the unattended animals is in a respective one of the enclosed spaces and sending the temperature threshold and the humidity rate threshold to the one or more electronic devices, it would have been obvious to one of ordinary skill in the art to integrate the controller 24, temperature sensor 20, humidity sensor 22, second sensor 28, and communication device 26, into a single device to be functionally equivalent to one or more electronic devices, as a matter of engineering/design choice.  The combined “single device” would thus be capable of sensing conditions within the enclosed space, would be able to determine the presence of an unattended animal, and would receive thresholds/limits 

Claim 19, Larson in view of Moeller, in view of Tjahjono further teaches:
The one or more electronic devices are in a same geographical region, wherein the geographical region includes a state, a city, a county, a street, or any combination thereof (Larson, Fig. 1, The components of the one or more electronic devices are all located in the same location, e.g. same geographical region.).

Allowable Subject Matter
Claim 21 is allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive. 
In response to the Applicant’s argument that the amended limitations of independent claims 1, 18, and 20 are not taught by the prior art of record, the Examiner respectfully disagrees.  It appears that the Applicant’s amendment attempts to claim that the presence of an unattended animal inside of an enclosed space causes the measured humidity to decrease or causes a rate of change in humidity, and that if the decrease or rate of change of humidity is measured, the system determines that the unattended animal is present and in an unsafe condition.  The claim amendments, however, only claim that the humidity decrease/rate of change only indicates that the unattended animal “may be” present, .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.